Citation Nr: 1512949	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating higher than 30 percent for anxiety disorder.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the delay in this case is regrettable, for the reasons explained below, the Board has determined that further development is required before the Board decides the claims.

The Veteran seeks a higher initial rating for his service-connected anxiety disorder.  He was most recently afforded a VA examination to assess the severity of his psychiatric disability in April 2014.  After a review of the April 2014 examination report, the Board has determined that it is inadequate for rating purposes.  While the Veteran's history and symptoms were reported, the examiner did not provide the results of any mental status examination.   In addition, no Global Assessment of Functioning (GAF) score was reported.  Given these deficiencies, the claim must be remanded in order to provide the Veteran with an adequate examination that thoroughly evaluates the severity of his service-connected psychiatric disability.

Regarding the claim for service connection for bilateral hearing loss, the Veteran underwent a VA audiological examination in December 2011 that did not reveal hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385 (2014).  In July 2012, the Veteran reported having continued hearing loss.  He later requested in August 2012 that he be scheduled for an additional VA examination.  He essentially asserted in May 2014 that his hearing disability has been overlooked and that he continued to deal with his condition every day.  Given the non-adversarial and paternalistic nature of the VA adjudication system, coupled with the Veteran's assertions of continuing hearing difficulty, the Board finds that an additional VA examination is warranted to determine whether the Veteran currently has a hearing loss disability that is related to his military service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the claims on appeal, to include relevant VA treatment records dated from April 2013.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by an appropriate examiner to determine the nature and etiology of his claimed bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to any hearing loss disability present during the period of the claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's military service, to include in-service noise exposure.

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the current severity of his anxiety disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




